Citation Nr: 1757171	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  11-14 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to February 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.   

The Veteran's claims were remanded by the Board in November 2016 in order to provide the Veteran a hearing.  The Veteran was scheduled for such a hearing in October 2017, but he failed to report.  The hearing request is deemed withdrawn because he failed to report for this hearing, and no request for postponement has been received.  See 38 C.F.R. § 20.704 (2017).


FINDINGS OF FACT

1.  The Veteran does not have a current right ankle disability that is attributable to service.

2.  The Veteran does not have a current left knee disorder that is attributable to service.  


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated by service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  A left knee disorder was not incurred in or aggravated by service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A (2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence regarding the issues decided below.  The Veteran's service treatment records (STRs) and his VA treatment records have been associated with the record.  The Veteran has been provided a VA medical examination, the results of which are sufficient to accurately adjudicate these claims.   

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection Law and Regulations

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if the disability is manifested to a compensable degree within one year of the Veteran's discharge from service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In this case, there is no presumed service connection because arthritis of the right ankle or left knee was not medically diagnosed within one year of discharge and such a finding is not capable of lay observation.

III.  History and Analysis

The Veteran submitted his claim for service connection for a left knee disorder and an ankle disorder in September 2010.  He clarified on his March 2011 notice of disagreement (NOD) that he was seeking service connection for a right ankle disorder.  The Board recognizes that the Veteran's service treatment records show complaints of left ankle pain.  However, the Veteran has not submitted to VA a claim for service connection for a left ankle disorder.

The Veteran's service treatment records show no complaints or treatment related to the right ankle or the left knee.  Periodic examinations in the National Guard, performed in October 1980, July 1986, November 1990, and January 1995 revealed no left knee or right ankle disability or complaints.

On VA examination in August 2010, the Veteran reported knee and ankle problems beginning about three months prior to separation from the Army.  X-rays of the Veteran's right ankle and left knee were normal.  No disability of the right ankle or left knee was found.  

A February 2011 VA treatment record notes that the Veteran complained of right ankle and left knee pain.  He related his pains to an injury in a car accident about five or six years previously.  In February 2012 he reported that he had twisted and injured his right ankle two years previously.

The Board has considered the Veteran's lay statements asserting that he has current right ankle and left knee disability due to service.  However, the Board finds the Veteran's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether the Veteran has current right ankle or left knee disability that is a result of service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

As noted above, there were no right ankle or left knee complaints recorded during the Veteran's active service, there is evidence of post service right ankle and left knee injuries, and there is no medical evidence relating any current right ankle or left knee complaints to service.  Consequently the Board finds that the preponderance of the evidence is against the Veteran's claims and that service connection for a right ankle disorder and for a left knee disorder is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for a right ankle disorder is denied.

Entitlement to service connection for a left knee disorder is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


